DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9, 13, and 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2020/222220 to Bar-El et al.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
In the specification and figures, Bar-El discloses the device claimed by Applicant. With regard to claims 1-3, 13 Bar-El discloses a liquid transfer device comprising a barrel or projection portion 134 comprising rectangular tabs 158b, an IV port with an  elongate trifurcated connector body 152 comprising cutouts 158a and a twist-off portion 150a, wherein the tabs and cutout prevent rotation between the barrel and the connecting member (see FIG 10, ¶0048). 
With regard to claims 4-5, Bar-El discloses that the projection portion 134 may terminate in a barbed fitting member 154 with a frustoconical shape  to connect the IV port to the projection portion 134 (se ¶0046). 
With regard to claim 9, Bar-El discloses a liquid transfer device comprising a barrel or projection portion 134 comprising rectangular tabs 158b, an IV port with an  elongate connector body 152 comprising cutouts 158a, an additive port at vial adapter 38, wherein the tabs and cutout prevent rotation between the barrel and the connecting member and the connector body provides fluid communication between the IV port, additive spike, and additive port (see FIG 10, ¶0048). 


Allowable Subject Matter
Claims 6-8 are allowed.
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art fails to disclose or suggest the apparatus as claimed by Applicant. In particular, the prior art fails to disclose or suggest a liquid transfer device with tabs and cutouts in combination with a vial adapter and an additive port in the locations claimed by Applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE R DEAK whose telephone number is (571)272-4943. The examiner can normally be reached Monday-Friday, 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESLIE R DEAK/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        1 March 2022